DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
18. (Currently Amended) An apparatus comprising: a first deck of first memory cells in a memory device, the first deck including a first channel structure extending through the first memory cells; a second deck of second memory cells in the memory device and located over the first deck of memory cells, the second deck including a second channel structure extending through the second memory cells; a third deck of third memory cells in the memory device and located over the second deck of memory cells; a first interface between the first and second decks, the first interface including a first polysilicon structure between and contacting the first and second channel structures; a second interface between the second and third decks, the second interface including a second polysilicon structure between and contacting the second and third channel structures; a first level of polysilicon structure between the first and second decks and separated from the first polysilicon structure by a first dielectric structure; and a second level of polysilicon structure between the second and third decks and separated from the second polysilicon structure by a second dielectric structure
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON BERNSTEIN whose telephone number is (571)272-9011. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.